                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 KELLY MORTON AND
 CHRISTOPHER MORTON,
      Plaintiffs,
                                                                No. 3:19-cv-1365 (JAM)
         v.

 ARNITRICE GRIFFIN,
      Defendant.


                    ORDER REMANDING ACTION TO STATE COURT

       Facing state court eviction proceedings, defendant Arnitrice Griffin has filed a notice of

removal seeking to litigate this action in federal court. Griffin alleges that federal jurisdiction

exists because her eviction violates federal law and also because there is diversity jurisdiction. I

do not agree. Because there is no proper basis for federal jurisdiction, I will remand the action

forthwith to Connecticut state court.

                                           BACKGROUND

       On August 2, 2019, plaintiffs Kelly and Christopher Morton filed a summary process

eviction claim pursuant to Connecticut law against defendant Griffin in state court. See Morton v.

Griffin, DBD-CV19-6032774-S, #100.31 (Conn. Super. 2019). Griffin filed an answer in state

court that same month, asserting eight “special defenses” pursuant to the U.S. Constitution and

various federal (as well as state) laws, which relate to her participation in the federal housing

assistance program (commonly known as Section 8) and which involve allegations that plaintiffs

“are in violation of both federal and state housing [laws].…” Id., #104.00 at 12, 12-43.




                                                   1
         On September 3, 2019, Griffin filed a notice of removal to this Court. Doc. #1; see also

Doc. #7 (amended notice of removal). 1 According to Griffin, the Court has federal jurisdiction

because her “civil action is founded on numerous claims and rights arising under the laws of the

United States….” Doc. #7 at 2; see also e.g., Doc. #16 at 1-2 (alleging that her “Civil Rights are

protected under Numerous United States Constitution Laws and Federal Law, which the Federal

District Court has ORIGINAL jurisdiction over the Numerous Federal Questions, which was

[sic] pleaded in the Defendant’s Amended Notice of Removal dated September 9, 2019….”).

Reciting largely the same—and indeed, more—“special defenses” that she included in her state

court filings, see Morton v. Griffin, DBD-CV19-6032774-S, #100.31 at 12-43, #118, Griffin also

claims that this case falls within this Court’s jurisdiction because it involves a “Civil

Conspiracy” between the “Danbury Housing Authority” and the “State of Connecticut

Contractor,” both of which are involved with federal housing programs. Doc. #7 at 30-83, 2-3;

Doc. #16-1 at 1-3. As exhibits, Griffin attaches several of her state court filings. See, e.g., Doc.

#7-2; 7-3.

         On September 6, I entered an order for Griffin to show cause why this case should not be

remanded to state court for lack of federal jurisdiction. Doc. #6. Griffin has since filed an

amended notice of removal, Doc. #7, as well as a simultaneous motion for extension of time and

response purporting to show cause, Docs. #15, 16. Both were filed four days after this Court’s

deadline. Ibid. Although I will ultimately deny the motion as moot, in light of Griffin’s pro se


1
  The state court docket shows that the Mortons’ complaint was filed on August 2, 2019 and the return of service
was rendered on the same day. Morton v. Griffin, DBD-CV19-6032774-S, #100.34. Griffin filed her notice of
removal in this Court on September 3, 2019. Doc. #1. Regardless of the grounds asserted for federal jurisdiction, a
defendant who seeks to remove a complaint to federal court has a limited time to do so. “Ordinarily, a defendant
must file a notice of removal to federal court within 30 days of its receipt of the initial summons or complaint.”
Bank of New York v. Stacey, 2017 WL 384025, at *1 (D. Conn. 2017) (citing 28 U.S.C. § 1446(b)(1)). Despite the
fact that Griffin filed her notice of removal after the 30-day period had passed, I will afford her submissions certain
solicitude in light of her pro se status. Cf. Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing
special rules of solicitude for pro se litigants).

                                                           2
status and the lack of any resulting prejudice to the Mortons, I will grant Griffin the benefit of

considering her most recent filings. Docs. #16, 17.

                                                   DISCUSSION

         Congress by law allows for a defendant who has been sued in a state court to “remove”

the case to federal court if a federal court would otherwise have jurisdiction over the complaint.

See 28 U.S.C. § 1441. Two of the most common grounds for a federal court’s jurisdiction are

“federal question” jurisdiction pursuant to 28 U.S.C. § 1331 and “federal diversity jurisdiction”

pursuant to 28 U.S.C. § 1332.

         It is evident to me that this case does not qualify for federal question jurisdiction because

it does not arise under federal law. “A suit arises under the Constitution and laws of the United

States only when the plaintiff’s statement of his own cause of action shows that it is based upon

those laws or that Constitution.” Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 6 (2003) (internal

quotations omitted). The Supreme Court has “long held that ‘[t]he presence or absence of

federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.’” Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998)

(citations omitted). Under the well-pleaded complaint rule, the fact that a defendant may

interpose federal law as a defense to a state law cause of action does not give rise to federal-

question jurisdiction. See, e.g., Caterpillar Inc. v. Williams, 482 U.S. 386, 392-93 (1987).

         The Mortons’ complaint against Griffin in state court is thus the focal point for my

inquiry. Based on a review of the publicly available state court docket and filings, the Mortons’

complaint against Griffin alleges claims arising solely under state law. 2 See Morton v. Griffin,


2
 Griffin also attaches the state court complaint and docket as exhibits to her submissions to this Court. See Doc. #7-
3 at 9; Doc. #16 at 24.

                                                          3
DBD-CV19-6032774-S, #100.31 (alleging breach of lease, non-payment of rent, and possession

by one who has no right to occupy the premises). Notwithstanding Griffin’s allegations that the

apartment rental involves the federal Section 8 program, as well as her conclusory assertions that

plaintiffs have violated various federal laws, it appears that there is no basis for federal removal

jurisdiction because the underlying state court complaint does not present any federal claims on

its face. Ibid.; see also Bank of New York v. Stacey, 2017 WL 384025, at *2 (D. Conn. 2017)

(remanding action to state court after determining that the state court summary process eviction

action arose solely under state law); Bank of Am., N.A. v. Derisme, 2019 WL 156936, at *1 (D.

Conn. 2019) (remanding state court foreclosure action that was improperly removed to federal

court in the absence of any basis for federal court jurisdiction).

        The fact that Griffin wishes to assert federal law defenses to a state court eviction action

does not allow her to remove her case from state court to federal court. “[A] case may not be

removed to federal court on the basis of a federal defense, ... even if the defense is anticipated in

the plaintiff’s complaint, and even if both parties admit that the defense is the only question truly

at issue in the case.” Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,

463 U.S. 1, 14 (1983); see also Stacey, 2017 WL 384025, at *2; Bank of Am. Nat. Ass’n v.

Derisme, 743 F. Supp. 2d 93, 102 (D. Conn. 2010).

        Nor can Griffin’s removal be supported by diversity jurisdiction. The parties do not

appear to be citizens of different states. In her filings in this Court, Griffin makes no allegation to

suggest that she is a citizen of a different state than plaintiffs. See, e.g., Doc. #16-1 at 2 (Griffin’s

latest filing, in which she discusses the amount-in-controversy requirement to invoke diversity

jurisdiction but makes no mention of citizenship). The Mortons’ state law complaint alleges

nothing that would refute this conclusion. See Morton v. Griffin, DBD-CV19-6032774-S,



                                                    4
#100.31. Furthermore, although Griffin asserts that $111,825 is at issue, see Doc. #16-1 at 2, that

figure appears nowhere in the Mortons’ state court complaint. See Morton v. Griffin, DBD-

CV19-6032774-S, #100.31 at 3 (alleging failure to pay security deposit in the amount of

$3,550.00); id. at 3, Exhibit A (Count 2 for non-payment of rent for June 2019 in the amount of

$1,775.00). In the absence of complete diversity of citizenship, and without more than $75,000

in controversy, Griffin’s removal cannot fall within this Court’s diversity jurisdiction.

       I will remand the case for lack of federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the

case shall be remanded.”).

                                           CONCLUSION

       Because the Court lacks federal jurisdiction over this case, the Court forthwith

REMANDS this action back to the Connecticut Superior Court, Judicial District of Danbury. The

Clerk of Court shall forthwith remand and close this case.

       It is so ordered.

       Dated at New Haven this 25th day of September 2019.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  5
